NOBLE, J.,
concurring:
In addition to the policy rationale in the Opinion of the Court, I believe this case can be resolved as a pure legal question. The limiting language in the policy, ‘Tour rights and duties under this policy may not be transferred without [Assurance’s] written consent except in the case of death of an individual named insured,” does not state whether the limitation applies before or after an occurrence. This creates a latent ambiguity in answering the raised question of when the clause applies, and thus this Court must construe the term. I would interpret this latent ambiguity to mean that it does not apply after a claim is made, thereby giving substantive support to the Court’s policy decision.